                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



NORTHERN NATURAL GAS CO.,
          Plaintiff,

        vs.                                             No. 08-1405-JTM

L.D. DRILLING, INC., et al.,
             Defendants.




                               MEMORANDUM AND ORDER


        This matter is before the court on the Motion for Leave to File Summary

Memoranda in Excess of Approved Page Limits (Dkt. 726) filed by defendants Estate of

L.D. Davis and L.D. Davis Drilling, et al. The defendants seek permission to file summary

judgment motions on the issue of the statute of limitations and the claim of equitable

relief, along with supporting exhibits (Dkt. 739-1, 739-2). Such pleadings would exceed

the court’s allowed page limits, when taken together with other summary judgment

motions filed by defendants. Plaintiff Northern Natural Gas opposes the motion. (Dkt.

740).

        The plaintiff correctly notes that the court highly disfavors the seriatim filing of

multiple dispositive motions. However, taking into account the importance and

circumstances of the present case, the court finds that the limited relief sought by

defendants is warranted.
       Accordingly, as a limited exception to the requirements and deadlines set forth in

the April 17, 2019 Pretrial Order (Dkt. 725, at 42), the court hereby orders:

    (1) the defendants are given leave to file, on or before May 9, 2019, the documents
        presented in their Supplement (Dkt. 739), namely, the Motion for Summary
        Judgment on Statute of Limitations (Dkt. 739-2, at 1-3) and supporting exhibits
        (Dkt. 739-1) and the Motion for Summary Judgment and Memorandum in
        support as to Northern’s Equitable Relief Claim (Dkt. 739-2, at 4-11), and
        supporting exhibits (id. at 12-16);

    (2) plaintiff’s response time to said motions is extended to May 29, 2019.

       The court will consider the Supplement materials presented in Dkt. 739; additions

or modifications to the Supplement materials is not permitted. The reply time is not

extended. All other deadlines in the Pretrial Order otherwise remain in place.

       IT IS ACCORDINGLY ORDERED this day of May, 2019, that the defendants’

Motion for Leave (Dkt. 726) is hereby granted as provided herein.




                                          s/ J. Thomas Marten
                                          J. Thomas Marten, Judge




                                             2
